PER CURIAM:
Jody M. Bower appeals the district court’s order * affirming the Commissioner of Social Security’s decision denying Social Security Disability (“DIB”) and Supplemental Security Income (“SSI”) benefits. We must uphold the district court’s disability determination if the decision is supported by substantial evidence and the correct law was applied. See 42 U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.1996). We have reviewed the record and the district court’s order and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Bower v. Barnhart, No. CA-02-147-2 (W.D.Va. Aug. 13, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 The parties consented to the magistrate judge’s jurisdiction pursuant to 28 U.S.C. § 636(c) (2000).